Clifford F. Brown, J.
This cause requires interpretation of an insurance contract where there is a conflict between the declarations page and its endorsements appearing on later pages, thereby creating an ambiguity. The printed references in the declarations page seemingly provided no coverage for personal property of another, but the typewritten numerical designations relating to endorsements conflicted therewith and provided such coverage. The defendants Reynolds and Crist, Inc. have a right to payment of their losses up to a limit of $200,000 plus $2,000 extended coverage based on the following principles.
When the printed references in a declarations page of an insurance policy contain typewritten numerical designations relating to endorsements, the typewritten endorsement designations are controlling where the endorsement provisions conflict with the printed references in the same declarations page. See Moorman v. Prudential Ins. Co. (1983), 4 Ohio St. 3d 20; Munchick v. Fidelity & Cas. Co. (1965), 2 Ohio St. 2d 303 [31 O.O.2d 569]; Toms v. Hartford Fire Ins. Co. (1945), 146 Ohio St. 39 [31 O.O. 538]; Mumaw v. Western & Southern Life Ins. Co. (1917), 97 Ohio St. 1.
*371Where a “liability insurance endorsement” refers to the typewritten designation “Bldg,” as being the “Property Covered,” and where the same endorsement refers to another endorsement, designated as MP100A, as being applicable, both endorsements create an ambiguity and must be read in pari materia to provide coverage as if these were part of the body of the policy. Workman v. Republic Mut. Ins. Co. (1944), 144 Ohio St. 37 [28 O.O. 564]; German Fire Ins. Co. v. Roost (1897), 55 Ohio St. 581; Aetna Ins. Co. v. Houston Oil & Transport Co. (C.A. 5, 1931), 49 F. 2d 121.
The trial court correctly determined that the provisions in Form MP100A are not limited to liability insurance coverage only for loss of the insured’s building and for loss to its own personal property, but provide liability coverage for the loss to personal property of others, that is, the personal property losses of defendants Reynolds and Crist, Inc. with limits of liability of $200,000 plus $2,000, the latter of which represents the extended coverage beyond the $200,000 limit.
Therefore, the judgment of the court of appeals is reversed, and this cause is remanded to the trial court for further proceedings consistent with this opinion.

Judgment reversed and cause remanded.

W. Brown, Sweeney and J. P. Celebrezze, JJ., concur.
Celebrezze, C.J., Locher and Holmes, JJ., dissent.